DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 18 August 2020 in reference to application 16/995,971.  Claims 1-10 are pending and have been examined.

Allowable Subject Matter
Claims 1-10 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, Gupta (US PAP 2019/0138648) teaches A method for providing artificial intelligence feedback to guide an interface experience of a user (abstract), comprising: 
generating, by an electronic processing device executing a primary interface engine, a primary interface comprising a plurality of primary interface elements (Figure 3A, natural language chat bot interface, para. 0114); 
generating, by the electronic processing device executing a secondary interface engine, a secondary interface comprising at least one secondary interface element (figure 3A, analytics interface, 0121); 
an electronic processing device (0192, processor); and 

acquiring, from at least one of the plurality of primary interface elements of the primary interface, at least one user input (0034, receive natural language input); 
analyzing, by the natural language engine and utilizing the at least one natural language model, the at least one user input (0036, natural language processing); 
defining, by the natural language engine and based on the analyzing of the at least one user input, a predicted intent of the user (0036, natural language processing determines intent of user); 
defining a query for at least one of the structured data and the unstructured data (0038, identifying slots for analytic tasks); 
querying, utilizing the query for the at least one of the structured data and the unstructured data, the at least one of the structured data and the unstructured data (0037, 0040, 0101, executing analytic query on database); 
receiving, in response to the querying, a subset of the at least one of the structured data and the unstructured data (0047-48, returning analytic results); 
generating, by the response engine and utilizing the predicted intent of the user and the subset of the at least one of the structured data and the unstructured data, a natural language response comprising a sentence that includes data from the subset of the at least one of the structured data and the unstructured data (0047-48, returning 
providing, via the at least one secondary interface element of the secondary interface, the natural language response (0047-48, returning analytic results, including in natural language Chabot interface and visual analytic interface).
Gupta does not specifically teach
storing (iv) at least one neural network model, (vi) instructions defining a neural network engine,
analyzing, by the neural network engine and utilizing the at least one neural network model, the predicted intent of the user; 
defining, by the neural network engine and based on the analyzing of the predicted intent of the user, a query for at least one of the structured data and the unstructured data.  
In the same field of processing database queries, Zhong (US PAP 2018/0336198) teaches 
storing (iv) at least one neural network model (0031, neural network), (vi) instructions defining a neural network engine (0031, neural network used to translate to structured query),
analyzing, by the neural network engine and utilizing the at least one neural network model, the predicted intent of the user (0029-31, using neural networks to translate natural language intents to structured queries for a database); 
defining, by the neural network engine and based on the analyzing of the predicted intent of the user, a query for at least one of the structured data and the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use neural networks to generate database queries as taught by Zhong in the system of Gupta in order to allow for the convenience of natural language queries and the power of structured queries (Zhong 0004).
Gupta and Zhong do not specifically teach storing and searching (i) structured data, and (ii) unstructured data.
In the same field of query processing, Patwa (US PAP 2012/0296638) teaches storing and searching (i) structured data, and (ii) unstructured data (0035, both structure and unstructured data may be used in knowledgebase).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use both structure and unstructured data as taught by Patwa in the system of Gupta and Zhong in order to allow for access to more data.
However the prior art of record does not teach or fairly suggest the limitations of “identifying a position of the at least one of the plurality of primary interface elements of the primary interface; defining, by the secondary interface engine and based on the position of the at least one of the plurality of primary interface elements of the primary interface, at least one of a size and a position of the secondary interface such that the secondary interface selectively overlaps at least a portion of the primary interface, but does not overlap with the at least one of the plurality of primary interface elements of the primary interface.”  Therefore claim 1 is allowable.

Claim 6 contains similar limitations claim 1 and therefore is allowable as well. 

Claims 2-5 and 7-10 depend on and further limit claims 1 and 6 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655